Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 1 of 9 PageID #: 624

   The parties submitted the below Proposed Order, which the Court reviewed and approved.

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


                                                )
  JAVIER TAMES, Individually and on behalf      )         Case No. 2:17-cv-01416-JMA-ARL
  of all others similarly situated,             )
                                                )         CLASS ACTION
                                    Plaintiff,  )
                                                )
                  v.                            )
                                                )
  DESARROLLADORA HOMEX, S.A.B. DE               )
  C.V. a/k/a HOMEX DEVELOPMENT CORP., )
  GERARDO DE NICOLÁS GUTIÉRREZ, and )
  CARLOS MOCTEZUMA VELASCO,                     )
                                                )
                                    Defendants. )
                                                )

                       _____________
                        [PROPOSED] FINAL ORDER AND JUDGMENT

        WHEREAS:

        A.      As of May 5, 2020, Lead Plaintiff Jose Acosta, on behalf of himself and all other

 members of the proposed Settlement Class (defined below), on the one hand, and Desarrolladora

 Homex, S.A.B. de C.V. a/k/a Homex Development Corporation (“Homex” or the “Defendant”),

 on the other, entered into a Stipulation and Agreement of Settlement (the “Stipulation”) in the

 above-titled litigation (the “Action”), which is subject to review under Rule 23 of the Federal Rules

 of Civil Procedure and which, together with the exhibits thereto, sets forth the terms and conditions

 of the proposed settlement of the Action and the claims alleged in the Class Action Complaint for

 Violation of the Federal Securities Laws, filed on March 14, 2017, on the merits and with prejudice

 (the “Settlement”);

        B.      Expressly excluded from this Settlement and the Stipulation are the Individual

 Defendants named in the Action and / or the action entitled Acosta v. Desarrolladora Homex et
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 2 of 9 PageID #: 625




 al., Case No. 3:17-cv-02163-BEN-WVG (S.D. Cal.): Gerardo de Nicolás Gutiérrez; Carlos Javier

 Moctezuma Velasco; and Ramón Lafarga Bátiz (the “Individual Defendants” as defined in the

 Stipulation).

        C.       Pursuant to the Order Granting Preliminary Approval of Class Action Settlement,

 Approving Form and Manner of Notice, and Setting Date for Hearing on Final Approval of

 Settlement, entered May 22, 2020 (the “Preliminary Approval Order”), the Court scheduled a

 hearing for September 16, 2020, at 9:00 a.m. (the “Settlement Hearing”) to, among other things:

 (i) determine whether the proposed Settlement of the Action on the terms and conditions provided

 for in the Stipulation is fair, reasonable, and adequate, and should be approved by the Court; (ii)

 determine whether a judgment as provided for in the Stipulation should be entered; and (iii) rule

 on Lead Counsel’s Fee and Expense Application;

        D.       The Court ordered that the Notice of Pendency of Class Action, Proposed

 Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”) and a Proof of Claim and

 Release form (“Proof of Claim”), substantially in the forms attached to the Preliminary Approval

 Order as Exhibits 1 and 2, respectively, be mailed by first-class mail, postage prepaid, on or before

 ten (10) business days after the date of entry of the Preliminary Approval Order (“Notice Date”)

 to all potential Settlement Class Members (defined below) who could be identified through

 reasonable effort, and that a Summary Notice of Pendency of Class Action, Proposed Settlement,

 and Motion for Attorneys’ Fees and Expenses (the “Summary Notice”), substantially in the form

 attached to the Preliminary Approval Order as Exhibit 3, be transmitted over PR Newswire within

 fourteen (14) calendar days of the Notice Date;

        E.       The Notice and the Summary Notice advised potential Settlement Class Members

 of the date, time, place, and purpose of the Settlement Hearing. The Notice further advised that



                                              2
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 3 of 9 PageID #: 626




 any objections to the Settlement were required to be filed with the Court and served on counsel for

 the Parties such that they were received by August 26, 2020;

        F.      The provisions of the Preliminary Approval Order as to notice were complied with;

        G.      On August 12, 2020, Lead Plaintiff moved for final approval of the Settlement, as

 set forth in the Preliminary Approval Order. The Settlement Hearing was duly held before this

 Court on September 16, 2020, at which time all interested Persons were afforded the opportunity

 to be heard; and

        H.      This Court has duly considered Lead Plaintiff’s motion, the affidavits, declarations,

 memoranda of law submitted in support thereof, the Stipulation, and all of the submissions and

 arguments presented with respect to the proposed Settlement;

        NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND

 DECREED that:

        1.      This Judgment incorporates and makes a part hereof: (i) the Stipulation filed with

 the Court on May 15, 2020; and (ii) the Notice, which was filed with the Court on August 12,

 2020. Capitalized terms not defined in this Judgment shall have the meanings set forth in the

 Stipulation.

        2.      This Court has jurisdiction over the subject matter of the Action and over all Parties

 to the Action, including all Settlement Class Members.

        3.      The Court hereby affirms its determinations in the Preliminary Approval Order and

 finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of the

 Federal Rules of Civil Procedure, the Settlement Class of: all persons and entities that purchased

 or acquired the publicly-traded American Depositary Receipts (“ADRs”) of Homex during the

 period from April 30, 2012 through May 5, 2016, inclusive, and who were allegedly damaged



                                              3
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 4 of 9 PageID #: 627




 thereby. Excluded from the Settlement Class are (i) Defendant; (ii) the Individual Defendants; (iii)

 Immediate Family Members of the Individual Defendants; (iv) any person who was an officer or

 director of Defendant during the Class Period; (v) any firm or entity in which Defendant has or

 had a controlling interest; (vi) the parents or subsidiaries of Defendant; (vii) all Defendant benefit

 plans that are covered by the Employee Retirement Income Security Act of 1974; (viii) the legal

 representatives, agents, heirs, beneficiaries, successors-in-interest, or assigns of any excluded

 person or entity, in their respective capacity as such; (ix) the Court presiding over this action; and

 (x) any persons or entities who or which exclude themselves by submitting a valid request for

 exclusion that is accepted by the Court.

        4.      Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement only, the Court

 hereby re-affirms its determinations in the Preliminary Approval Order and finally certifies Jose

 Acosta as Class Representative for the Settlement Class; and finally appoints the law firm of Levi

 & Korsinsky, LLP as Class Counsel for the Settlement Class.

        5.      The Court finds that the mailing and publication of the Notice, Summary Notice,

 and Proof of Claim: (i) complied with the Preliminary Approval Order; (ii) constituted the best

 notice practicable under the circumstances; (iii) constituted notice that was reasonably calculated

 to apprise Settlement Class Members of the effect of the Settlement, of the proposed Plan of

 Allocation, of Lead Counsel’s request for an award of attorney’s fees and payment of litigation

 expenses incurred in connection with the prosecution of the Action, of Settlement Class Members’

 right to object or seek exclusion from the Settlement Class, and of their right to appear at the

 Settlement Hearing; (iv) constituted due, adequate, and sufficient notice to all Persons entitled to

 receive notice of the proposed Settlement; and (v) satisfied the notice requirements of Rule 23 of

 the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process



                                               4
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 5 of 9 PageID #: 628




 Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7),

 as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).

        6.      There have been no objections to the Settlement.

        7.      Pursuant to Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby

 approves the Settlement and finds that in light of the benefits to the Settlement Class, the

 complexity and expense of further litigation, and the costs of continued litigation, said Settlement

 is, in all respects, fair, reasonable, and adequate, having considered and found that: (a) Lead

 Plaintiff and Lead Counsel have adequately represented the Settlement Class; (b) the proposal was

 negotiated at arm’s-length; (c) the relief provided for the Settlement Class is adequate, having

 taken into account (i) the costs, risks, and delay of trial and appeal; (ii) the effectiveness of any

 proposed method of distributing relief to the Settlement Class, including the method of processing

 Settlement Class Member claims; (iii) the terms of any proposed award of attorneys’ fees,

 including timing of payment; and (iv) any agreement required to be identified under Rule 23(e)(3);

 and (d) the proposed Plan of Allocation treats Settlement Class Members equitably relative to each

 other. Accordingly, the Settlement is hereby approved in all respects and shall be consummated in

 accordance with the terms and provisions of the Stipulation.

        8.      The claims against HOMEX ONLY alleged in the Class Action Complaint for

 Violation of the Federal Securities Laws, filed on March 14, 2017, are DISMISSED IN THEIR

 ENTIRETY WITH PREJUDICE AS TO HOMEX ONLY as of the Effective Date and without

 costs to any Party.

        9.      The Court finds that during the course of the Action, the Parties and their respective

 counsel at all times complied with the requirements of Rule 11 of the Federal Rules of Civil

 Procedure.



                                              5
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 6 of 9 PageID #: 629




         10.     The releases set forth in the Stipulation, together with the definitions contained in

 the Stipulation relating thereto, are expressly incorporated herein in all respects and are effective

 as of the Effective Date. Each Settlement Class Member, whether or not such Settlement Class

 Member executes and delivers a Proof of Claim, is bound by this Judgment, including, without

 limitation, the release of claims as set forth in the Stipulation.

         11.     Upon the Effective Date, Lead Plaintiff and each and every other Settlement Class

 Member, on behalf of themselves and each of their respective heirs, executors, trustees,

 administrators, predecessors, successors, and assigns, shall be deemed to have fully, finally, and

 forever waived, released, discharged, and dismissed each and every one of the Released Claims

 against each and every one of the Released Parties and shall forever be barred and enjoined from

 commencing, instituting, prosecuting, or maintaining any and all of the Released Claims against

 any and all of the Released Parties.

         12.     Upon the Effective Date, Defendant and the Released Parties shall be deemed to

 have fully, finally, and forever waived, released, discharged, and dismissed each and every one of

 the claims and causes of action arising from or relating to this Action against each and every one

 of the Lead Plaintiff, Lead Counsel, and each and every other Settlement Class Member and shall

 forever be barred and enjoined from commencing, instituting, prosecuting, or maintaining any and

 all of the claims and causes of action arising from or relating to this Action against any and all of

 the Lead Plaintiff, Lead Counsel, and each and every other Settlement Class Member.

         13.     This Judgment and the Stipulation, whether or not consummated, and any

 discussion, negotiation, proceeding, or agreement relating to the Stipulation, the Settlement, and

 any matter arising in connection with settlement discussions or negotiations, proceedings, or

 agreements, shall not be offered or received against or to the prejudice of any of the Parties or their



                                                6
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 7 of 9 PageID #: 630




 respective counsel, for any purpose other than in an action to enforce the terms hereof, and in

 particular:

                (a)     do not constitute, and shall not be offered or received against or to the

 prejudice the Defendant or the Released Parties as evidence of, or construed as, or deemed to be

 evidence of any presumption, concession, or admission by Homex or the Released Parties with

 respect to the truth of any allegation by Lead Plaintiff and the Settlement Class, or the validity of

 any claim that has been or could have been asserted in the Action or in any litigation, including

 but not limited to the Released Claims, or of any liability, damages, negligence, fault or

 wrongdoing of Homex;

                (b)     do not constitute, and shall not be offered or received against or to the

 prejudice of Homex or the Released Parties as evidence of a presumption, concession, or admission

 of any fault, misrepresentation, or omission with respect to any statement or written document

 approved or made by Homex, or against or to the prejudice of Lead Plaintiff, or any other member

 of the Settlement Class, as evidence of any infirmity in the claims of Lead Plaintiff, or the other

 members of the Settlement Class;

                (c)     do not constitute, and shall not be offered or received against or to the

 prejudice of Homex or the Released Parties, Lead Plaintiff, any other member of the Settlement

 Class, or their respective counsel, as evidence of a presumption, concession, or admission with

 respect to any liability, damages, negligence, fault, infirmity, or wrongdoing, or in any way

 referred to for any other reason against or to the prejudice of Homex or the Released Parties, Lead

 Plaintiff, other members of the Settlement Class, or their respective counsel, in any other civil,

 criminal, or administrative action or proceeding, other than such proceedings as may be necessary

 to effectuate the provisions of the Stipulation;



                                               7
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 8 of 9 PageID #: 631




                (d)     do not constitute, and shall not be construed against Homex or the Released

 Parties, Lead Plaintiff, or any other member of the Settlement Class, as an admission or concession

 that the consideration to be given hereunder represents the amount that could be or would have

 been recovered after trial; and

                (e)     do not constitute, and shall not be construed as or received in evidence as

 an admission, concession, or presumption against Lead Plaintiff, or any other member of the

 Settlement Class that any of their claims are without merit or infirm or that damages recoverable

 under the Complaint would not have exceeded the Settlement Amount.

        14.     Notwithstanding the foregoing, Homex may file or refer to this Judgment, the

 Stipulation, and/or any Proof of Claim: (i) to effectuate the liability protections granted hereunder,

 including without limitation to support a defense or counterclaim based on principles of res

 judicata, collateral estoppel, release, good-faith settlement, judgment bar or reduction, or any

 theory of claim preclusion or issue preclusion or similar defense or counterclaim; (ii) to enforce

 any applicable insurance policies and any agreements relating thereto; or (iii) to enforce the terms

 of the Stipulation and/or this Judgment.

        15.     The administration of the Settlement, and the decision of all disputed questions of

 law and fact with respect to the validity of any claim or right of any Person to participate in the

 distribution of the Net Settlement Fund, shall remain under the authority of this Court.

        16.     In the event that the Settlement does not become effective in accordance with the

 terms of the Stipulation, then this Judgment shall be rendered null and void to the extent provided

 by and in accordance with the Stipulation and shall be vacated, and in such event, all orders entered

 and releases delivered in connection herewith shall be null and void to the extent provided by and

 in accordance with the Stipulation.



                                               8
Case 2:17-cv-01416-JMA-ARL Document 35 Filed 12/14/20 Page 9 of 9 PageID #: 632




          17.   Without further order of the Court, the Parties may agree to reasonable extensions

 of time to carry out any of the provisions of the Stipulation.

          18.   The Parties are hereby directed to consummate the Stipulation and to perform its

 terms.

          19.   A separate order shall be entered regarding Lead Counsel’s application for

 attorneys’ fees and payment of expenses as allowed by the Court. A separate order will be entered

 regarding the proposed Plan of Allocation for the Net Settlement Fund. Such orders shall in no

 way disturb or affect this Judgment and shall be considered separate from this Judgment.

          20.   Without affecting the finality of this Judgment in any way, this Court hereby retains

 continuing jurisdiction over: (i) implementation of the Settlement; (ii) the allowance, disallowance

 or adjustment of any Settlement Class Member’s claim on equitable grounds; (iii) disposition of

 the Settlement Fund; (iv) any applications for attorneys’ fees, costs, interest and payment of

 expenses in the Action; (v) all Parties for the purpose of construing, enforcing and administering

 the Settlement and this Judgment; and (vi) other matters related or ancillary to the foregoing. There

 is no just reason for delay in the entry of this Judgment and immediate entry by the Clerk of the

 Court is expressly directed.


                14th day of ______________,
  DATED this _______         December       2020



                                                           BY THE COURT:


                                                               /s/ (JMA)
                                                           ______________________________
                                                           HONORABLE JOAN M. AZRACK
                                                           UNITED STATES DISTRICT JUDGE




                                               9
